DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/565203. Although the claims at issue are not identical, they are not patentably distinct from each other because:
APP. 16/792464
PAT 10/565203
1. A method for using object-relational mappings for data in non-relational databases comprising:
1. A method for using object-relational mappings for data in non-relational databases comprising:

receiving, at an object relational mapper, a request to update a field in a non-relational database with a value;

parsing a schema for a plurality of database tables to identify one or more tables that include the field; and

generating a database command for each identified database table-, wherein the database command writes the value to the field;

sending each database command to the identified database table;
receiving, at an object relational mapper, a database query from a user, wherein the database query includes a plurality of search parameters;
receiving, at the object relational mapper, a database query from a user, wherein the database query includes a plurality of search parameters; 
parsing a schema for a plurality of database tables to identify a key table with a primary key matching the plurality of search parameters;
parsing the schema for the plurality of database tables to identify a key table with a primary key matching the plurality of search parameters; 
querying the key table using the plurality of search parameters; 
querying the key table using the plurality of search parameters; 
 receiving a primary key result list from the key table, wherein the primary key result list includes primary key values for a second table; 
receiving a primary key result list from the key table, wherein the primary key result list includes primary key values for a second table;
querying against the second table using the primary key result list received from the key table; receiving a record result list from the second table; and providing the record result list to the user.
querying against the second table using the primary key result list received from the key table, receiving a record result list from the second table, and providing the record result list to the user.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164